Citation Nr: 1536989	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  10-36 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder other than depression, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for tremors, to include as secondary to service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to December 1975, and from August 1979 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran was afforded a hearing before RO personnel in June 2011.  A transcript of that proceeding is associated with the Veteran's claims file.  


FINDINGS OF FACT

1. On April 9, 2015, the RO issued a rating decision in which it granted service connection for sleep apnea. 

2. The Veteran does not have a credible or corroborated in-service stressor upon which a diagnosis of PTSD can be based.

3. The Veteran's essential tremor was not incurred in or aggravated by active military service.  


CONCLUSIONS OF LAW

1. The Board lacks jurisdiction over the issue of entitlement to service connection for sleep apnea because the issue has been rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2014).

2. The criteria for establishing service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).

3. The criteria for establishing service connection for tremors have not been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's application for service connection for, among other things, PTSD in July 2008.  In a letter dated November 26, 2008, the Veteran was notified of the evidence required to substantiate his claim, as well as his and VA's respective responsibilities for obtaining such evidence and notice regarding effective dates and disability ratings.  Further, neither the Veteran, nor his representative has raised issue with the notification provided in this matter.  Accordingly, the duty to notify is satisfied.

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, private medical records, service treatment records, military personnel records, findings from U.S. Army and Joint Service Records Research Center (JSRRC), findings from the U.S. Army Crime Records Center (USACRC), and lay statements and testimony from the Veteran.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Sleep Apnea

Generally, the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101 (2014).  An appeal consists of a timely filed notice of disagreement in writing, a statement of the case, and a timely substantive appeal. 38 U.S.C.A. § 7105, 38 C.F.R. § 21.200 (2014).

In the instant matter, the Board issued a remand in December 2013 so that, among other things, the Veteran could be afforded a VA examination in connection with his claim for sleep apnea, after which point the RO was to readjudicate the matters on appeal.  On April 9, 2015, the RO issued a rating decision which granted service connection for obstructive sleep apnea effective July 7, 2008.  Therefore, the rating decision favorably resolved the issue of entitlement to service connection for sleep apnea in full.  Thus, that issue has been rendered moot and the issue is no longer in appellate status.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2014). Accordingly, the appeal as to that issue must be dismissed.

III.  Posttraumatic Stress Disorder

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the appellant was engaged in combat with the enemy. If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such Veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f).  Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

However, effective July 13, 2010, VA amended its PTSD regulations by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010). Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  As will be discussed below, as such is not alleged here, the revised provisions do not affect the outcome of this claim.

The Board has reviewed all the evidence in the Veteran's claims file and electronic Virtual VA file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the instant case, the Veteran has a present diagnosis of PTSD and depression.  As was discussed in the December 2013 remand, the Board has found this appeal to be for any acquired psychiatric disorder, with the exception of depression, as service connection for depression was denied in a February 2010 rating decision which the Veteran did not appeal.  Accordingly, this appeal is for PTSD only.  

The Veteran has asserted that his PTSD is associated with various stressors that occurred during his periods of active service.  First, he alleges that in 1975, he received a shot in his buttocks which caused him to become ill and that he was thereafter treated at a field hospital which the Board has interpreted to be Camp Red Cloud in Korea.  He also contends that he was "shot up" during service in the demilitarized sone (DMZ) in Korea, and that he refused to supply weapons or ammunition to a superior officer due to the officer not having proper identification.  He also alleged that during POW training at Fort Ord in California in 1974 and 1975, he was an instructor for recruits.  He alleges that combat training included breaking arms, legs, and fingers and being electrically shocked, in addition to other stressful incidents.  In his October 2014 VA examination, he elaborated on this stressor stating that he was required to engage in activities such as hanging people upside down, and teaching recruits how to drink blood and kill chickens.  In a December 2008 statement, he alleged that during training at Fort Ord in March or April 1974, a recruit was accidentally killed while training with firearms.  The Veteran was unable to give the recruit's name.  In an August 2010 statement, he alleged that in 1974 while training at Fort Ord, there was an explosion in a training area which injured a soldier, although he was unable to give a specific time frame for that incident.  In his October 2014 VA examination, the Veteran also reported that at Fort Ord in 1974, the military police shot and killed a black recruit while he was getting off of the bus.  

In October 2014, the Veteran was afforded a VA examination in connection with his claim.  In that examination, the examiner linked his diagnosed stressor to an incident which happened at Fort Ord.  Specifically, the Veteran reported  "I was real young and I was the instructor (I was not a drill Sgt), we trained recruit, officer candidate, national guard, officers from OCS; We had a POW camp at the time, to trained what to expect if they were caught, we horrible things; the things we did to recruit; the training that we did was very hard; we did a lot of things that I'm not proud, supposed to be for the good of recruits; but people got hurt; . . . we hang people, electrocute people, hang people upset down, teach them how to drink blood and kill chickens and cook them; [we] taught men not sick [SIC] anything that they should not pick up anything that they did not bring; we hurt a lot of people, we did a lot bad things; recruit picked up a mortar round, another instructor retrieve the mortar round and placed on tree stomp and as he was turning around, it blew his hand off; also at Ford Ord, they (MPs) shot and killed a black recruit as I was getting off the bus (1974)."  The examiner stated that this stressor meets criterion A as it is adequate to support a diagnosis of PTSD, but that it was a personal stressor, not related to combat and not related to the Veteran's fear of hostile military or terrorist activity.  The examiner dismissed a reported stressor regarding witnessing a burial at sea as not sufficient to support a diagnosis of PTSD.  The Veteran did not mention a stressor related to receiving a shot during his active service.  The October 2014 examiner then stated that the Veteran's diagnosed PTSD is at least as likely as not related to the stressor related to training recruits at Fort Ord.

However, even in consideration of the October 2014 examiner's opinion linking his PTSD to the events at Fort Ord, the Board finds that service connection is not warranted in this case for PTSD.  The Board has considered the Veteran's assertions as to the occurrence of his claimed stressors, as described above.  However, despite numerous inquiries to relevant service department sources, the Veteran's claimed stressor cannot be verified.  

As noted above, establishing service connection for PTSD requires credible supporting evidence that the claimed in-service stressor actually occurred.  In this case, the Veteran did not serve in combat and his stressor does not relate to the fear of hostile military or terrorist activity; thus, corroboration or verification of the claimed stressor is mandatory.  However, the claimed stressors at Fort Ord could not be verified.  Following the Board's remand in December 2012, the RO contacted the U.S. Army and Joint Service Record Research Center (JSRRC) on April 10, 2014 for casualty information documents at Fort Ord, California.  JSRRC responded that one casualty was reported during the time period in question, due to a drug overdose.  Unit specific records for the time period in question were unable to be located and research of historical information available could not verify that a recruit died at Fort Ord due to a firearm incident.  The RO also contacted the U.S. Army Crime Records Center (USACRC).  On January 7, 2015, USACRC responded with a negative response stating that the records had been destroyed, and therefore no records would be available to verify the alleged stressor.  The RO also attempted to contact the Veteran regarding any additional record pertaining to his medical care while in Korea after it was unable to verify any such treatment, but the Veteran did not respond.   

The Board has considered the Veteran's lay statements in support of his stressors having occurred, as described above.  However, despite numerous inquiries to relevant service department sources, the Veteran's claimed stressor could not be verified.  The Board finds the Veteran's assertions while seeking service connection are simply less persuasive and credible than his service personnel records and the military records which fail to document the alleged stressor events.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence);  see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

In short, there is no evidence from official military sources corroborating the claimed stressors, despite the incidents in question being ones for which documentation likely would have occurred.  The information provided regarding these events has not been sufficient to support any further inquiry.  Thus, as the Veteran's claimed stressors are not verified or corroborated by probative evidence, any diagnosis of PTSD based upon such unverified stressors cannot serve at the basis to establish service connection.  38 C.F.R. §§ 3.304(f), 4.125(a).

IV. Tremors

As stated above, the law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2014).

In the instant matter, the Veteran has a present diagnosis of essential tremor of the arms.  In his RO hearing, the Veteran testified that his tremor in his right arm began in 1980, shortly after he injured his right ankle in a fall aboard the U.S.S. Farragut.  The Veteran is presently service connected for residuals of a right ankle sprain with chronic traumatic arthritis.  

The Veteran's service treatment records show that on March 26, 1980, the Veteran reported falling off a hatch the prior evening.  He was diagnosed with a moderate right ankle sprain.  Five days later, he again sought medical care in connection with that incident, complaining of constant pain and throbbing in his ankle.  The Veteran was found to have good color, warmth, sensation and movement in the leg, with mild tenderness along the hamstring.  The physician found "no evidence of neurovascular compression" and opined that the pain being experienced was due to abnormal use of muscle groups due to his foot being in a cast.  On the 11th of April, 1980, the Veteran again presented, this time with pain in the right calf and thigh.  The treating physician again found good color in the leg with no distal foot swelling.  The physician again discounted any neurovascular compromise and attributed the Veteran's pain to the case, which was removed in favor of ace bandaging and warm water soaks.  

Private medical records submitted by the Veteran by Dr. J.I., show that in October 2005, the Veteran was found to have a fine tremor in both hands, which the physician opined was likely an essential tremor.  This opinion was repeated by Dr. J.I. in March of 2006.  The Veteran's VA treatment records from May 2005 forward also reflect diagnosis of and treatment for essential tremor.  A neurology outpatient note dated May 24, 2006 indicates the Veteran had been experiencing tremors for roughly five years and was on medication for treatment of those tremors. 

In October 2014, the Veteran was afforded a VA examination in connection with his claim.  In that examination he was noted to have a diagnosis of essential tremors.  He had no muscle weakness in the upper or lower extremities related to the central nervous system.  Muscle strength was normal.  There was no muscle atrophy found.  Minimal tremor was found; the Veteran had normal handwriting, although some mild tremor came out in tracing a spiral.  Sensation was intact to fine touch, temperature, vibration and position.  The examiner stated that the Veteran had mild essential tremor.  The examiner also stated that there was no evidence of tremor in the Veteran's service treatment records, nor for many years thereafter.  He also stated that trauma to the ankle (or to the head) is not a medically recognized cause of essential tremor.  

In April 2015, the RO obtained an addendum medical opinion by a VA Medical Officer.  The reviewing physician considered the Veteran's entire file, including the October 2014 VA examination report and the Veteran's lay testimony that his tremor started in 1980.  The examiner then stated that it is less likely than not that the Veteran's claimed tremors are related to, caused by, and/or aggravated by the Veteran's active service, to include his right ankle injury.  In support of this, the examiner pointed to the lack of medically-based, clinical evidence of any motor neuron injury, any injury associated with neurovascular compromise, and the greater than 20 year gap between the right ankle injury and any reported symptoms of mild tremors in the evidence of record.  In response to the Veteran's assertion that his tremor began in 1980, the examiner stated that the follow-up clinical visits were negative for central nervous system injury or neurovascular compromise.  He also cited to medical treatise evidence which states that essential tremor is a common disorder, generally attributable to advanced age, genetics, medications, progressive neurological conditions, sensory problems, stress, and head and brain trauma.  Essentially, in light of the entire record, the examiner could not state that it was more likely than not that the Veteran's tremor was related to his service.  

In light of the evidence of record, the Board finds that service connection is not appropriate in this case.  In reaching this decision, the Board finds particularly persuasive the April 2015 medical opinion which considered all evidence of record, including the Veteran's medical history, service treatment records, and lay testimony, and which cited to medical treatise evidence and known medical principles in support of the opinion given.  

In reaching this conclusion, the Board has considered the Veteran's assertion that his tremors began in service following his ankle injury, but find that testimony to be less persuasive than the October 2014 and April 2015 medical opinions.  While the Board has previously found that evidence to be competent, not all competent evidence is of equal value.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (factors to consider when assessing the credibility of lay evidence include, facial plausibility, internal consistency, consistency with other evidence, self-interest or bias, bad character, malingering, and lay statements made during treatment);  Buchanan v. Nicholson, 451 F. 3d 1311, 1337 (2006) (the Board may weigh the absence of contemporaneous medical evidence as a factor in determining credibility of lay evidence, but it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

First, the Board recognizes that lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, etiology of dysfunctions and disorders is generally a medical determination and must be established by medical findings and opinion.  See id. at 1376-77.  Thus, while the Veteran may believe that his tremor is related to his in-service ankle injury, there is no evidence of record that the Veteran has the medical expertise to make such an etiological conclusion.  The October 2014 and April 2015 examiners, on the other hand, are medical professionals who were able to review the overall record, including the Veteran's history and opinions, and reach a reasoned and supported medical conclusion in this matter.  

Additionally, the Board notes that the Veteran's lay testimony has been inconsistent with the record.  For example, in his hearing testimony, he asserted that he suffered a "bilateral fracture" to his ankle while in service and thereafter his tremor began.  However, the medical evidence of record indicates a moderate sprain.  His service treatment records are silent for any neurological complaints or tremors, although he did seek treatment for various other illnesses during his various periods of active duty.  Likewise, the earliest date that any medical evidence of record alleges a tremor existed is roughly around the years 2000 or 2001 (in fact, those records are from 2005-2006 and give an estimated date of five years earlier as the onset).  The Veteran has provided no earlier medical evidence of a tremor, nor has he provided any lay testimony by any other person who can attest to a tremor existing prior to the years 2000 or 2001.  Thus, while his lay testimony may have been competent to trigger the duty to provide a VA examination, see McLendon v. Nicholson, 20 Vet. App. 79 (2006), it simply does not overcome the weight of the evidence against onset during service, or an etiological link to any in-service injury, illness or incident, as opined by both the October 2014 and April 2015 examiners.  

Accordingly, the Board finds that service connection for an essential tremor is not warranted in this case.



ORDER

The claim for entitlement to service connection for sleep apnea is dismissed.  

Service connection for an acquired psychiatric disorder other than depression, to include PTSD is denied.

Service connection for tremors, to include as secondary to service-connected right ankle disability, is denied.



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


